Digitally signed by
                                                                              Reporter of Decisions
                            Illinois Official Reports                         Reason: I attest to the
                                                                              accuracy and integrity
                                                                              of this document
                                   Appellate Court                            Date: 2017.05.10
                                                                              11:42:02 -05'00'




         Helia Healthcare of Belleville, LLC v. Norwood, 2017 IL App (1st) 152755



Appellate Court        HELIA HEALTHCARE OF BELLEVILLE, LLC; HELIA
Caption                HEALTHCARE OF BENTON, LLC, HELIA HEALTHCARE OF
                       CHAMPAIGN, LLC; HELIA HEALTHCARE OF ENERGY, LLC;
                       BRIDGEMARK OF GREENVILLE, LLC; HELIA HEALTHCARE
                       OF OLNEY, LLC; HELIA SOUTHBELT HEALTHCARE, LLC;
                       FRANKFORT          HEALTHCARE          AND     REHABILITATION
                       CENTER, LLC; HELIA HEALTHCARE OF YORKVILLE, LLC;
                       HELIA HEALTHCARE OF HILLSBORO, LLC; HELIA
                       HEALTHCARE OF JERSEYVILLE, LLC; BURGESS SQUARE
                       HEALTHCARE AND REHABILITATION CENTRE, LLC;
                       DOCTORS NURSING AND REHABILITATION CENTER, LLC;
                       DOUGLAS REHABILITATION AND CARE CENTER, LLC, d/b/a
                       Douglas Nursing and Rehabilitation Center, and Evergreen Nursing
                       and Rehabilitation Center, LLC; LIVING CENTERS, INC., d/b/a
                       Imboden Creek Living Center; LEXINGTON HEALTH CARE
                       CENTER OF BLOOMINGDALE, INC.; LEXINGTON HEALTH
                       CARE CENTER OF CHICAGO RIDGE, INC.; LEXINGTON
                       HEALTH CARE CENTER OF ELMHURST, INC.; LEXINGTON
                       HEALTH CARE CENTER OF LA GRANGE, INC.; LEXINGTON
                       HEALTH CARE CENTER OF LAKE ZURICH, INC.;
                       LEXINGTON HEALTH CARE CENTER OF LOMBARD, INC.;
                       LEXINGTON HEALTH CARE CENTER OF ORLAND PARK,
                       INC.;     LEXINGTON        HEALTH        CARE       CENTER       OF
                       SCHAUMBURG, INC.; LEXINGTON HEALTH CARE CENTER
                       OF STREAMWOOD, INC.; LEXINGTON HEALTH CARE
                       CENTER OF WHEELING, INC.; PETERSEN HEALTH CARE,
                       INC., d/b/a/ Arcola Health Care Center, Bement Health Care Center,
                       Eastview Terrace, Havana Health Care Center, Kewanee Care Home,
                       Robings Manor Rehabilitation and Health Care, and Sunset
                       Rehabilitation and Health Care; PETERSEN HEALTH CARE II,
                       INC., d/b/a Casey Health Care Center, Flora Rehabilitation and Health
                       Care Center, Mt. Vernon Health Care Center, Palm Terrace of
                       Mattoon, Royal Oaks Care Center, Sullivan Rehabilitation and Health
                       Care Center, Swansea Rehabilitation and Health Care Center, Toulon
                       Rehabilitation and Health Care Center, Twin Lakes Rehab and Health
                       Care, Watseka Rehabilitation and Health Care Center, and White Oak
Rehabilitation and Health Care Center; PETERSEN HEALTH
SYSTEMS, INC., d/b/a Collinsville Rehabilitation and Health Care
Center, Effingham Rehabilitation and Health Care Center, Sheldon
Health Care Center, and Tuscola Health Care Center; SJL HEALTH
SYSTEMS, INC., d/b/a Prairie Rose Health Care Center; PETERSEN
HEALTH NETWORK, LLC, d/b/a Charleston Rehab and Health Care
Center, Cumberland Rehab and Health Care Center, El Paso Health
Care Center, Flannigan Rehabilitation and Health Care Center, Flora
Gardens Care Center, Lebanon Care Center, Nokomis Rehabilitation
and Health Care Center, Rochelle Gardens Care Center, Rochelle
Rehabilitation and Health Care Center, and Willow Rose Rehab and
Health Care; PETERSEN HEALTH CARE–OZARK, LLC, d/b/a
Farmer City Rehab and Health Care; PETERSEN HEALTH
CARE–ILLINI, LLC, d/b/a Illini Heritage Rehab and Health Care;
PETERSEN HEALTH CARE V, LLC, d/b/a Marigold Rehabilitation
and Health Care Center, and Polo Rehabilitation and Health Care
Center; PETERSEN HEALTH CARE VII, LLC, d/b/a Mason Point;
MIDWEST HEALTH OPERATIONS, LLC, d/b/a Aledo
Rehabilitation and Health Care Center, La Harpe Davier Health Care
Center, Piper City Rehab and Living Center, Prairie City Rehab and
Health Care, and Shawnee Rose Care Center; PETERSEN HEALTH
CARE–WESTSIDE, LLC, d/b/a Westside Rehabilitation and Care
Center; PETERSEN HEALTH OPERATIONS, LLC, d/b/a Aspen
Rehab and Health Care, Batavia Rehabilitation and Health Care
Center, Benton Rehabilitation and Health Care Center, Bloomington
Rehabilitation and Health Care Center, Cisne Rehabilitation and
Health Center, Countryview Care Center of Macomb, Decatur
Rehabilitation and Health Care Center, Eastside Health and
Rehabilitation Center, Enfield Rehabilitation and Health Care Center,
Fondulac Rehabilitation and Health Care Center, Jonesboro
Rehabilitation and Health Care Center, McLeansboro Rehabilitation
and Health Care Center, Newman Rehabilitation and Health Care
Center, North Aurora Care Center, Rock Falls Rehabilitation and
Health Care Center, Rosiclare Rehabilitation and Health Care Center,
Sandwich Rehabilitation and Health Care Center, Shelbyville
Rehabilitation and Health Care Center, South Elgin Rehabilitation and
Health Care Center, Timbercreek Rehab and Health Care, and
Vandalia Rehabilitation and Health Care Center; PETERSEN
HEALTH OPERATIONS III, LLC, d/b/a Pleasant View
Rehabilitation and Health Care; PETERSEN HEALTH
CARE—ROSEVILLE, LLC, d/b/a Roseville Rehabilitation and Care
Center, Cornerstone Rehabilitation and Health Care, Rock River
Gardens, and Sauk Valley Senior Living and Rehab; UDI #6, LLC,
d/b/a Care Center of Abingdon; UDI #5, LLC, d/b/a Manor Court of
Carbondale; UDI #8, LLC, d/b/a Centralia Manor; UDI #11, LLC,
d/b/a Jerseyville Manor; UDI #4, LLC, d/b/a Leroy Manor; UDI #2,

                   -2-
                      LLC, d/b/a Manor Court of Maryville; UDI #1, LLC, d/b/a Parkway
                      Manor; UDI #10, LLC, d/b/a Pekin Manor; UDI #9, LLC, d/b/a
                      Pittsfield Manor; UDI #7, LLC, d/b/a Seminary Manor; UDI #3, LLC,
                      d/b/a Shelbyville Manor; RESIDENTIAL ALTERNATIVES OF
                      ILLINOIS, INC., d/b/a Manor Court of Clinton, Hawthorne Inn of
                      Danville, Manor Court of Freeport, Manor Court of Peoria, Manor
                      Court of Peru, and Manor Court of Princeton; RESTHAVE HOME
                      OF WHITESIDE COUNTY, ILLINOIS; CAHILL ROSEWOOD
                      COMPANIES, d/b/a Rosewood Care Center of Alton, Rosewood
                      Care Center East Peoria, Rosewood Care Center—Edwardsville,
                      Rosewood Care Center of Elgin, Rosewood Care Center Galesburg,
                      Rosewood Care Center Inverness, Rosewood Care Center of Joliet,
                      Rosewood Care Center of Moline, Rosewood Care Center
                      Northbrook, Rosewood Care Center of Peoria, Rosewood Care Center
                      of Rockford, Rosewood Care Center St. Charles, and Rosewood Care
                      Center Swansea; SSC HAMILTON OPERATING COMPANY LLC,
                      d/b/a Montebello Healthcare Center; SSC MOUNT VERNON
                      OPERATING COMPANY LLC, d/b/a Nature Trail Health Care
                      Center; SSC ODIN OPERATING COMPANY LLC, d/b/a Odin
                      Healthcare Center;       SSC WESTCHESTER             OPERATING
                      COMPANY LLC, d/b/a Westchester Health and Rehabilitation
                      Center; SOUTHGATE HEALTH CARE CENTER; SOUTHPOINT
                      NURSING AND REHABILITATION CENTER; CALHOUN
                      NURSING AND REHABILITATION CENTER, LLC; GRANITE
                      NURSING AND REHABILITATION CENTER, LLC; STEARNS
                      NURSING AND REHABILITATION CENTER, LLC; and WHITE
                      HALL NURSING AND REHABILITATION CENTER, LLC,
                      Plaintiffs-Appellants, v. FELICIA F. NORWOOD, Director of
                      Healthcare and Family Services, and THE ILLINOIS
                      DEPARTMENT OF HEALTHCARE AND FAMILY SERVICES,
                      Defendants-Appellees.



District & No.        First District, Third Division
                      Docket No. 1-15-2755



Rule 23 order filed   December 2, 2016
Rule 23 order
withdrawn             February 15, 2017
Opinion filed         March 15, 2017




                                          -3-
     Decision Under           Appeal from the Circuit Court of Cook County, No. 15-CH-11223; the
     Review                   Hon. LeRoy Martin, Judge, presiding.



     Judgment                 Affirmed.



     Counsel on               Duane Morris LLP, of Chicago (John T. Schriver, Nicholas J. Lynn,
     Appeal                   and John D. Kendzior, of counsel), for appellants.

                              Lisa Madigan, Attorney General, of Chicago (Carolyn E. Shapiro,
                              Solicitor General, and Evan Siegel, Assistant Attorney General, of
                              counsel), for appellees.


     Panel                    JUSTICE PUCINSKI delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Fitzgerald Smith and Justice Cobbs concurred in the
                              judgment and opinion.


                                                OPINION

¶1          The plaintiffs appeal from the trial court’s dismissal of their complaint against the
       defendants, Felicia F. Norwood, the Director of Healthcare and Family Services, and the
       Illinois Department of Healthcare and Family Services (HFS or Department), under section
       2-619(a)(1) of the Code of Civil Procedure (735 ILCS 5/2-619(a)(1) (West 2014)). The trial
       court concluded that it lacked subject matter jurisdiction over the plaintiffs’ claims because the
       Court of Claims held exclusive jurisdiction. On appeal, the plaintiffs argue that the trial court
       erred in so concluding. For the reasons that follow, we affirm.

¶2                                             BACKGROUND
¶3          On July 23, 2015, the plaintiffs filed their two-count complaint for declaratory and
       injunctive relief against the defendants. In that complaint, the plaintiffs alleged the following.
       They are skilled nursing facilities in Illinois, licensed under the Nursing Home Care Act and
       certified to participate in the federal Medicaid program. The Department, of which Norwood is
       the director, is tasked with administering the Medicaid program within Illinois in accordance
       with federal law. As a part of its administration of the Medicaid program, HFS reimburses
       certified health care providers for covered medical care and services provided to Medicaid
       patients. Reimbursement is governed by Illinois statutes and regulations and is funded by
       appropriations from the Illinois General Revenue Fund (GRF), the Long-Term Care Provider
       Fund (Long-Term Fund), and the Health Care Provider Relief Fund (Relief Fund).
¶4          Effective March 26, 2015, the Illinois General Assembly passed section 5-5b.1 of the
       Illinois Public Aid Code, which provided in relevant part as follows:

                                                   -4-
             “[P]roviders of the following services shall have their reimbursement rates or
             dispensing fees reduced for the remainder of State fiscal year 2015 by an amount
             equivalent to a 2.25% reduction in appropriations from the General Revenue Fund for
             the medical assistance program for the full fiscal year:
                     (1) Nursing facility services delivered by a nursing facility licensed under the
                 Nursing Home Care Act.
                                                   ***
                 (c) To the extent practical and subject to rescission if not federally approved, the
             reductions required under this Section must be applied uniformly among and within
             each group, class, subgroup, or category of providers listed in this Section.” 305 ILCS
             5/5-5b.1 (West Supp. 2015).
¶5       The plaintiffs further alleged that the reimbursement reductions provided for in section
     5-5b.1 were to be applied to services rendered between May 1, 2015, and June 30, 2015, and
     that the plaintiffs were among those providers subject to the reimbursement reductions.
     According to the plaintiffs, figures published by the Department estimated that it would pay
     certified Medicaid providers licensed under the Nursing Home Care Act a total of
     $1,591,329,500 in fiscal year 2015. Of that amount, as of June 30, 2015 (the end of fiscal year
     2015), $804,235,132 was paid out of the GRF. The plaintiffs then asserted that to effectuate
     reductions “by an amount equivalent to a 2.25% reduction in appropriations from the [GRF],”
     reimbursement rates for the listed providers would have to be cut by $22,417,300.
¶6       The plaintiffs alleged that in an “Informational Notice” dated May 1, 2015, Norwood, on
     behalf of the Department, advised long-term care facilities that their reimbursement rates
     would be reduced by 12.6% for dates of service between May 1, 2015, and June 30, 2015,
     without regard to the source of the reimbursements. According to the plaintiffs, reductions
     calculated in this manner, as opposed to being limited to funds from the GRF, would result in
     reductions exceeding the amount allowable pursuant to section 5-5b.1.
¶7       The plaintiffs also alleged that HFS concluded that some of the providers listed in section
     5-5b.1 as being subject to the reductions could not actually be subjected to the reductions due
     to federal protections. In addition, in a “Notice of Emergency Amendment,” HFS stated that
     the 12.6% reduction for services rendered between May 1, 2015, and June 30, 2015, would
     apply to skilled nursing facilities, unless they were operated by a unit of local government that
     provided the non-federal share of the Medicaid services.
¶8       According to the plaintiffs, “[b]y directing that HFS calculate the Medicaid rate reductions
     using all funds rather than limiting the reductions to appropriations from the [GRF], Norwood
     is acting in excess of her authority,” and “[b]y directing that [skilled nursing facilities] be
     treated differently from other nursing facilities, Norwood and HFS are acting contrary to the
     mandate of [section 5-5b.1] that all categories of providers in each listed group have their rates
     reduced uniformly.”
¶9       The plaintiffs requested that the trial court enter a declaratory judgment, requiring that (1)
     the reimbursement reductions comply with section 5-5b.1, (2) the reimbursement reductions
     come from the GRF only, (3) the reimbursement reductions not come from other sources of
     funding, including but not limited to the Long-Term Fund and the Relief Fund, (4) the
     reimbursement reductions be applied uniformly among and within the categories of Medicaid
     providers listed in section 5-5b.1, and (5) skilled nursing facilities not be treated differently


                                                 -5-
       than any other nursing facilities with respect to the reimbursement reductions. The plaintiffs
       also requested that the trial court enter an injunction, barring the Department from
       implementing any reimbursement reductions under section 5-5b.1 until the trial court ruled on
       the plaintiffs’ requested declaratory relief.
¶ 10        After filing their complaint, the plaintiffs requested that the trial court enter a temporary
       restraining order, enjoining the defendants from reducing Medicaid reimbursements until the
       trial court ruled on the plaintiffs’ request for declaratory relief. The trial court denied the
       plaintiffs’ motion.
¶ 11        The defendants filed a motion to dismiss the plaintiffs’ complaint in which they argued that
       they were immune from suit under the doctrine of sovereign immunity and that the trial court
       lacked subject matter jurisdiction because the Court of Claims had exclusive jurisdiction. In
       response, the plaintiffs argued that sovereign immunity did not apply, because the defendants
       were acting outside the scope of their authority in that they sought to apply section 5-5b.1’s
       reimbursement reductions to reimbursements the plaintiffs received from the Long-Term Fund
       and the Relief Fund, despite section 5-5b.1’s mandate that the reimbursement reductions be
       applied only to reimbursements from the GRF.
¶ 12        After a hearing on the motion to dismiss, the trial court dismissed the plaintiffs’ complaint.
       According to the trial court, the issue was not whether the defendants had the authority to make
       the reimbursement reduction calculations but whether they made the calculations correctly.
       Because the trial court did not view the issue as one of whether the defendants exceeded their
       authority but whether they exercised their authority correctly, it held that jurisdiction belonged
       to the Court of Claims. In addition, the trial court found that any declaration would essentially
       be moot because all of the reimbursements for the relevant time period would have been made
       by the time any declaration was issued. Thereafter, the plaintiffs brought this timely appeal.

¶ 13                                            ANALYSIS
¶ 14        On appeal, the plaintiffs argue that the trial court erred in finding that subject matter
       jurisdiction belonged to the Court of Claims because the defendants exceeded their authority
       under section 5-5b.1, such that sovereign immunity did not apply. We disagree.
¶ 15        Section 2-619 of the Code of Civil Procedure permits a motion to dismiss when some
       affirmative matter, such as a lack of subject matter jurisdiction, avoids or defeats the claims in
       the complaint. 735 ILCS 5/2-619(a)(1) (West 2014); Cortright v. Doyle, 386 Ill. App. 3d 895,
       899 (2008). Such a motion admits all well-pleaded facts and reasonable inferences therefrom,
       and all pleadings are construed in the light most favorable to the nonmoving party. Reynolds v.
       Jimmy John’s Enterprises, LLC, 2013 IL App (4th) 120139, ¶ 31. Our task on appeal is to
       determine “whether the existence of a genuine issue of material fact should have precluded the
       dismissal or, absent such an issue of fact, whether dismissal is proper as a matter of law.”
       Kedzie & 103rd Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112, 116-17 (1993). Our
       standard of review is de novo. Id. at 116.
¶ 16        The Illinois Constitution of 1970 abolished sovereign immunity in Illinois, except where
       the General Assembly provided for it by law. Ill. Const. 1970, art. XIII, § 4. In response, the
       General Assembly enacted the State Lawsuit Immunity Act, which provides that the State of
       Illinois cannot be made a defendant or party in any court, except as provided for in, among
       others, the Court of Claims Act. 745 ILCS 5/1 (West 2014). The Court of Claims Act, in turn,
       provides in relevant part that the Court of Claims has exclusive jurisdiction over “[a]ll claims

                                                    -6-
       against the State founded upon any law of the State of Illinois.” 705 ILCS 505/8(a) (West
       2014). Naming a State employee as a defendant will not allow an end-run around the doctrine
       of sovereign immunity, as whether an action is against the State is determined by the issues
       raised and the relief sought not whether the State is named as a party. Cortright, 386 Ill. App.
       3d at 900.
¶ 17        One exception to sovereign immunity—sometimes referred to as the officer suit
       exception—applies when the actions of an officer of the State exceed the scope of his or her
       statutory authority or when the officer acts under an unconstitutional statute. PHL, Inc. v.
       Pullman Bank & Trust Co., 216 Ill. 2d 250, 261 (2005). This exception is based on the
       presumption that neither the State nor its departments violates the constitution or laws of
       Illinois; accordingly, if a department or one of its officers acts outside of its scope of authority,
       that unauthorized action is not viewed as an action of the State. Id.
¶ 18        According to the plaintiffs, the officer suit exception to sovereign immunity applies in the
       present case because the defendants acted outside the scope of their authority under section
       5-5b.1. The defendants respond that they did not act outside the scope of their authority in
       implementing the reimbursement reductions because section 5-5b.1 simply caps the amount of
       reductions to be taken and leaves the method of implementing the reductions to the discretion
       of the defendants. Before we can determine whether the plaintiffs sufficiently pled that the
       defendants acted outside the scope of their authority, we must first determine what the scope of
       that authority is.
¶ 19        The primary goal in statutory construction is to ascertain the intent of the legislature. The
       best indicator of this intent is the language of the statute, which must be given its plain and
       ordinary meaning. People ex rel. Madigan v. Bertrand, 2012 IL App (1st) 111419, ¶ 20. In
       interpreting a statute, we must view the statute as a whole, making sure not to read any of its
       language in isolation. Board of Education of Woodland Community Consolidated School
       District 50 v. Illinois State Charter School Comm’n, 2016 IL App (1st) 151372, ¶ 38. We must
       avoid any interpretation that would render any portion of the statute superfluous, meaningless,
       or void. Sylvester v. Industrial Comm’n, 197 Ill. 2d 225, 232 (2001). Just as we may not read
       out any portion of the statute, we may not alter the plain meaning of a statute’s language by
       reading into it exceptions, limitations, or conditions not expressed by the legislature. Board of
       Education, 2016 IL App (1st) 151372, ¶ 34.
¶ 20        Before delving into our interpretation of section 5-5b.1, we note that, although the
       plaintiffs criticize the defendants for supposedly failing to provide a clear statement of their
       interpretation of section 5-5b.1, the plaintiffs themselves have failed to provide a clear
       statement on appeal of their interpretation. Rather, the plaintiffs simply quote the language of
       section 5-5b.1 and state that the defendants exceeded their authority by making
       “across-the-board” reductions in an amount exceeding that provided for under section 5-5b.1
       without explaining how section 5-5b.1 is supposed to be applied. The plaintiffs also do not
       explain how this comports with their arguments in the trial court that the defendants exceeded
       their authority by applying the reimbursement reductions to reimbursements from funds other
       than the GRF. Because of the lack of clarity by the plaintiffs, we have had to look to the
       plaintiffs’ arguments in the trial court to determine how, exactly, the plaintiffs claim section
       5-5b.1 should be interpreted. We note, however, that it is the appellant’s duty under Illinois
       Supreme Court Rule 341(h)(7) (eff. July 1, 2008) to present a clear statement of its contentions
       on appeals; contentions that are ill-defined and insufficiently presented do not satisfy this rule.

                                                     -7-
       Gandy v. Kimbrough, 406 Ill. App. 3d 867, 875 (2010). Accordingly, whether the plaintiffs’
       vagueness in its appellate briefs was intentional or accidental, the plaintiffs would be well
       advised to clearly state and explain their statutory interpretations in future appeals.
¶ 21        Nevertheless, from our review of the plaintiffs’ appellate briefs and their arguments in the
       trial court, our understanding of their interpretation of section 5-5b.1 is as follows: from each
       reimbursement check actually issued, that portion of the reimbursement that is funded by the
       GRF is to be reduced by 2.25%. Accordingly, per the plaintiffs, section 5-5b.1 limits not just
       the amount of the reductions but the specific funds to which the reductions may be applied. To
       illustrate, suppose that one of the plaintiffs was to receive reimbursement for $1000 worth of
       covered medical services. Under pre-section 5.5b.1 reimbursement rates, of that $1000, $200
       would have come from the GRF, $300 from the Long-Term Fund, and the remaining $500
       from the Relief Fund. Under the plaintiffs’ interpretation, section 5-5b.1 authorizes the
       defendants to reduce only the $200 from the GRF and only by 2.25%, resulting in a reduction
       of $4.50 ($200 x .0225). The $800 from the other two funds would remain untouched, meaning
       that the plaintiff would receive a total reimbursement of $995.50. Likewise, under the
       plaintiffs’ interpretation, if that $1000 was to be comprised only of funds from the Long-Term
       Fund and/or the Relief Fund, the defendants would have no authority to apply any reductions
       to the reimbursement. Thus, it is our understanding that the plaintiffs believe that the
       defendants violated this authority by reducing all funds—not just those that were actually
       taken out of the GRF—by 2.25%, resulting in greater reductions than if only funds distributed
       from the GRF were reduced by 2.25%.
¶ 22        Our understanding of the plaintiffs’ position is based on the following statements by the
       plaintiffs in the record on appeal and in their appellate briefs:
                    “Should the reimbursements to providers be reduced as set forth in the
                Informational Notice, rather than be limited as required by [section 5-5b.1] to funds
                from the [GRF], the reductions to the listed Medicaid providers will be substantially
                more than the amount allowable under [section 5-5b.1]” (plaintiffs’ complaint).
                  “By directing that HFS calculate the Medicaid rate reductions using all funds rather
              than limiting the reductions to appropriations from the [GRF], Norwood is acting in
              excess of her authority ***” (plaintiffs’ complaint).
                  “Plaintiffs make similar factual allegations to the Wilson [v. Quinn, 2013 IL App
              (5th) 120337] plaintiffs by alleging that [section 5-5b.1] requires reductions be made
              only to appropriations from the [GRF], Plaintiffs receive appropriations from the
              [GRF], the Long-Term Care Provider Fund and the Health Care Provider Relief Fund,
              and Defendants’ ‘Informational Notice’ allows for reductions to reimbursement
              appropriations from any fund” (plaintiffs’ response to defendants’ section 2-619
              motion to dismiss).
                  “We maintain, and I believe the statute is clear, that the rate reductions authorized
              by that statute are limited to funds taken from the Illinois General Fund” (hearing on
              the plaintiffs’ motion for temporary restraining order).
                 There’s nothing discretionary there, Judge. That’s mandatory, shall have their rates
              reduced from funds taken from the [GRF]” (hearing on the defendants’ motion to
              dismiss).


                                                   -8-
                  “I can see two readings of that, two interpretations of that. One is that the reduction
              is limited to funds coming from the [GRF], and we’ve pleaded that. The other
              interpretation could be that regardless of the source of funds, there was a cap on how
              much the reductions should be, and that is 2.25 percent of that coming out of the
              [GRF]” (hearing on the defendants’ motion to dismiss).
                  “We’re stating and alleging in our complaint that they are taking the funds, taking
              the monies from which the reductions are made, from sources that are not authorized by
              the statute; but differently, they’re making reductions from all sources of funds not just
              the [GRF]” (hearing on the defendants’ motion to dismiss).
                  “As set forth in the Complaint at paragraphs 30 and 31, funds paid out of the [GRF]
              account for only slightly more than 50% of the total sum paid to Medicaid providers.
              [Citation.] An across-the-board reduction of 12.6% basically doubles the reduction in
              reimbursements mandated by the Act” (plaintiffs’ appellate brief).
¶ 23       Having identified what we believe to be the plaintiffs’ interpretation of the scope of
       authority provided to the defendants by section 5-5b.1, we turn now to whether that
       interpretation is supported by the language of section 5-5b.1. We conclude that it is not.
¶ 24       As stated earlier, section 5-5b.1 provided that reimbursement rates for the remainder of
       fiscal year 2015 were to be reduced “by an amount equivalent to a 2.25% reduction in
       appropriations from the [GRF] for the medical assistance program for the full fiscal year.” 305
       ILCS 5/5-5b.1(a) (West Supp. 2015). We conclude that the language of section 5-5b.1 clearly
       provides for a simple cap on the amount of reimbursement reductions to be made. That cap is
       to be calculated by multiplying the total appropriations from the GRF for the Medicaid
       program in fiscal year 2015 by 2.25%. For example, if $500,000,000 from the GRF was
       appropriated—not necessarily actually paid out, but appropriated by the General
       Assembly—for the Medicaid program for fiscal year 2015, the total amount of reimbursement
       reductions to be made is $11,250,000 ($500,000,000 x 0.0225). The language of section 5-5b.1
       does not limit how that cap is to be reached, just that it be reached. Accordingly, as we read the
       statute, the defendants were authorized to make the reductions as they saw fit—to any
       reimbursement funds they saw fit—so long as the amount of the total reductions did not exceed
       2.25% of that year’s GRF Medicare appropriations.
¶ 25       We reach this conclusion based on the plain language of section 5-5b.1. The language
       refers to “an amount equivalent to” 2.25 % of the GRF Medicaid appropriations. By using the
       phrase “an amount equivalent to,” the General Assembly indicated that it was using 2.25% of
       the GRF Medicaid appropriations as a general benchmark for calculating the total reductions to
       be made. After all, if the General Assembly intended to reduce only those funds paid out of the
       GRF by 2.25%, it could simply have reduced its Medicaid appropriation from the GRF by
       2.25%, thereby eliminating the need for any calculations by anyone other than the General
       Assembly, or it could have simply stated that all payments from the GRF were to be reduced by
       2.25%. To read section 5-5b.1 as the plaintiffs do—as calling for the reduction of only those
       funds paid out of the GRF—is to completely read out the words “an amount equivalent to,”
       which we are not permitted to do. Sylvester, 197 Ill. 2d at 232.
¶ 26       Moreover, to read section 5-5b.1 as the plaintiffs contend we should would be to equate the
       term “appropriations” with Medicaid reimbursements, as section 5-5b.1 calls for reductions in
       an amount equal to 2.25% of the GRF Medicaid “appropriations.” Yet, the plaintiffs claim that

                                                   -9-
       this means a 2.25% reduction in their Medicaid reimbursements paid out of the GRF. We
       cannot agree with that interpretation. First, the term appropriation is generally understood, in
       this context, as meaning “[p]ublic funds set aside for a specific purpose” or “[a] legislative act
       authorizing the expenditure of a designated amount of public funds for a specific purpose.”
       American Heritage Dictionary 64 (1981); see also Cojeunaze Nursing Center v. Lumpkin, 260
       Ill. App. 3d 1024, 1029 (1994) (“In the absence of a statutory definition indicating a different
       legislative intent words are to be given their ordinary and commonly understood meaning.”).
       Thus, in this context, appropriation refers to the money set aside by the General Assembly to
       help fund the Medicaid reimbursements but does not refer to the actual reimbursement
       payments made to the Medicaid providers for covered services. Second, the General
       Assembly, within the language of section 5-5b.1, demonstrated that it did not view payments to
       Medicaid providers as “appropriations,” given that it referred to reductions in the providers’
       “reimbursement rates” not “appropriation rates.” (Emphasis added.) 305 ILCS 5/5-5b.1 (West
       Supp. 2015); see Aurora Pizza Hut, Inc. v. Hayter, 79 Ill. App. 3d 1102, 1105-06 (1979) (“An
       elementary canon of statutory construction teaches us that where the legislature uses certain
       words in one instance, and different words in another, different results were intended.”).
¶ 27        Finally, we observe that nowhere in the language of section 5-5b.1 did the General
       Assembly impose any explicit conditions that the 2.25% reimbursement reductions be applied
       only to those reimbursements actually made out of the GRF—as opposed to simply reducing
       Medicaid reimbursements by an amount equal to 2.25% of the amount set aside in the GRF for
       the Medicaid program in fiscal year 2015. Because the General Assembly chose not to impose
       any such conditions, we cannot read them into the statute. Board of Education, 2016 IL App
       (1st) 151372, ¶ 34.
¶ 28        Having concluded that section 5-5b.1 only imposes a specific amount of reimbursement
       reductions to be made for fiscal year 2015 but leaves it to the defendants to determine how to
       reach that amount, we turn to the question of whether the plaintiffs adequately pleaded that the
       defendants somehow acted outside that authority. We first note that the plaintiffs make no
       contention on appeal that the defendants exceeded the scope of their authority even if we were
       to conclude, as we do, that section 5-5b.1 limits only the total amount of reductions to be
       implemented. Presumably, this is because the plaintiffs’ position that the defendants exceeded
       the scope of their authority depends entirely on their interpretation of section 5-5b.1 that the
       reimbursement reductions were limited to reducing actual payments from the GRF by 2.25%.
¶ 29        Nevertheless, we have examined the plaintiffs’ complaint to assess whether they have
       somehow pled a violation of section 5-5b.1. We conclude that they have not. Even taking all of
       the plaintiffs’ allegations as true, which we must do in reviewing a section 2-619 motion to
       dismiss, they have not alleged that the reimbursement reductions implemented by the
       defendants exceeded 2.25% of the total GRF Medicaid appropriation. Rather, they pleaded that
       the defendants were only permitted to reduce reimbursement rates by $22,417,300 and that,
       because the defendants intended to apply reductions to payments made from funds other than
       the GRF, the total reductions would exceed $22,417,300. The plaintiffs did not plead that
       $22,417,300 was equal to 2.25% of the total GRF Medicaid appropriation (it is unclear how,
       exactly, the plaintiffs reached $22,417,300 as the amount of reductions authorized under
       section 5-5b.1), such that we could infer from an allegation that the reductions exceeded
       $22,417,300 and also exceeded 2.25% of the total GRF Medicaid appropriation. The plaintiffs
       also did not plead any facts that would allow us to calculate 2.25% of the total GRF Medicaid


                                                   - 10 -
       appropriation or the total reductions to be made by the defendants, such that we could assess
       whether the plaintiffs—although not agreeing with our interpretation of section 5-5b.1—could
       nevertheless be said to have pleaded a violation of it.
¶ 30        We also note that the plaintiffs pleaded that the defendants exceeded their authority
       because they intended to apply the reimbursement reductions to skilled nursing facilities
       differently than other nursing facilities. Although section 5-5b.1 does direct that the reductions
       be applied uniformly to the providers listed, that direction is qualified by the phrase “[t]o the
       extent practical,” thus leaving it to the defendants to determine whether uniform application of
       the reimbursement reductions is practical. The plaintiffs have not pleaded any facts that, even
       if taken as true, would suggest that uniform application was practical under the circumstances.
¶ 31        Because section 5-5b.1 permits the defendants to implement the reimbursement reductions
       in the manner they see fit, so long as the total reductions do not exceed 2.25% of the total GRF
       Medicaid appropriation for fiscal year 2015, the plaintiffs’ allegations that the defendants
       applied the reimbursement reductions to funds other than the GRF, even when taken as true, do
       not establish that the defendants exceeded the scope of their authority. Moreover, the plaintiffs
       did not plead any other facts that would establish that the defendants implemented reductions
       exceeding 2.25% of the total GRF Medicaid appropriation for fiscal year 2015. Accordingly,
       the plaintiffs have not established that the officer suit exception to sovereign immunity applies.
¶ 32        As the plaintiffs have offered no other exception to the application of sovereign immunity,
       and as the plaintiffs’ claims are based on a law of the State of Illinois—section 5-5b.1—the
       Court of Claims holds exclusive jurisdiction over this matter (705 ILCS 505/8(a) (West
       2014)), and the trial court did not err in granting the defendants’ motion to dismiss.
¶ 33        Because we conclude that the trial court was correct in dismissing the plaintiffs’ complaint
       for lack of subject matter jurisdiction, we need not address the plaintiffs’ contention that the
       trial court erred in finding that it could not grant effective relief.

¶ 34                                        CONCLUSION
¶ 35      For the reasons stated above, the judgment of the circuit court of Cook County is affirmed.

¶ 36      Affirmed.




                                                   - 11 -